department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-100621-01 date date internal_revenue_service number release date index number legend corp a corp b corp c manager a b c d e properties a properties b plr-100621-01 plr-100621-01 properties c m n o p y1 d1 d2 dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of corp a corp b and corp c requesting a ruling that the rental income to be received by new corporation from properties after a proposed restructuring is not passive_investment_income as defined under sec_1362 of the internal_revenue_code facts plr-100621-01 plr-100621-01 manager is an s_corporation effective as of d1 and corp a corp b and corp c elected under sec_1362 to be s_corporations effective d2 a is the sole shareholder of manager and corp a a b c d and e are the shareholders of corp b a and b are the shareholders of corp c corp a corp b and corp c have accumulated_earnings_and_profits corp a corp b corp c and manager collectively corporations are in the process of implementing a corporate restructuring plan under the plan corp a corp b corp c and manager will each become a wholly-owned subsidiary of a new corporation to be formed new corporation a b c d and e will contribute all of their stock in corp a corp b corp c and manager respectively to new corporation in exchange for shares of new corporation’s stock new corporation intends to elect to be an s_corporation and to elect to treat corporations as qualified subchapter_s subsidiaries qsubs corp a corp b and corp c are in the business of developing and leasing commercial real_estate corp a owns properties a corp b owns properties b and corp c owns properties c collectively properties manager does not own any real_estate manager however provides services to the properties corp a corp b and corp c together with manager provide various services to the properties these services include but are not limited to negotiating and coordinating the services provided by the real_estate brokers architects contractors subcontractors attorneys and accountants supervising the services provided by the secretaries maintenance handymen and property management personnel screening prospective tenants and negotiating leases ensuring that the tenants understand and comply with the lease terms overseeing tenant improvements contracting for major repairs to building including roofs structural_components facades mechanical heating plumbing and electrical systems maintaining and repairing the parking lots painting the exterior of the buildings landscaping providing and maintaining air conditioning heating plumbing water and sewage systems establishing rules and regulations for the safety care and cleanliness of common areas providing alarms trash removal and janitorial and cleaning services making regular inspections of the properties scheduling repair work and contracting for the repairs to be done designing and renovating property responding to and assisting tenants marketing leasing and administrative functions involved in leasing and managing properties and other services that the tenants may reasonably request manager employs m or n maintenance handymen to provide the maintenance services to the properties and hires independent contractors when appropriate corp a corp b and corp c compensate manager for the services in addition corp a corp b and corp c pay the taxes insurance water and costs of maintaining the common areas on the properties plr-100621-01 plr-100621-01 corp a corp b and corp c received approximately dollar_figureo in rents and paid approximately dollar_figurep in relevant expenses for the taxable_year ending y1 law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusions based solely on the facts submitted the representations made and the assumption that new corporation makes a valid election to be an s_corporation and makes valid qsub elections for corporations we conclude as follows the rents the new corporation will receive from the properties after the proposed restructuring will not be passive_investment_income as defined under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed concerning the plr-100621-01 plr-100621-01 proposed corporate restructuring plan and regarding corporations’ and new corporation’s eligibility to be s_corporations or corporations’ eligibility to be qsubs further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 under a power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer and the second authorized representative listed on the power_of_attorney this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
